Citation Nr: 1526816	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-24 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a stomach disability, based on substitution.

2.  Entitlement to service connection for residuals of a left leg fracture, based on substitution.

3.  Entitlement to service connection for an eye disability, based on substitution.  

4.  Entitlement to service connection for residuals of a right middle finger injury, based on substitution.

5.  Entitlement to service connection for chronic sinusitis, based on substitution.

6.  Entitlement to service connection for an ischemic heart disability, to include ischemic heart disease (IHD), to include for purposes of entitlement to retroactive benefits, based on substitution.

7.  Entitlement to service connection for headaches, based on substitution.

8.  Entitlement to service connection for lumbar spine arthritis, based on substitution.

9.  Entitlement to service connection for gastroesophageal reflux disease (GERD), based on substitution.

10.  Entitlement to service connection for a left ankle sprain, based on substitution.

11.  Entitlement to service connection for the cause of the Veteran's death.

12.  Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to April 1982.  He died in January 2011.  The appellant is the Veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of July 2009 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Louisville, Kentucky, and Waco, Texas, respectively.  When this matter was last before the Board in March 2011 it was dismissed for lack of jurisdiction.

In July 2009, the RO denied entitlement to service connection for a heart condition.  The RO notified the Veteran that his claims folder was being reviewed in accordance with Nehmer v. U.S. Department of Veterans Affairs, 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) (Nehmer), which required payment of retroactive benefits to certain Nehmer class members.  The case was identified as a potential Nehmer-class case based on the addition of IHD to the list of diseases presumptively associated with exposure to certain herbicide agents.  

This appeal was processed using the Veteran's paper file, as well as electronic VA folders (Virtual and VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for numerous disabilities, to include IHD and the cause of the Veteran's death, thereby entitling the appellant to Dependency and Indemnity Compensation (DIC).  The appellant also seeks burial benefits.  

If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title may, not later than one year after the date of death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.  38 U.S.C.A. § 5121A(a) (West 2014). 

Here, the Veteran died in January 2011.  At the time of his death, the Veteran had perfected his substantive appeal.  In March 2011, his surviving spouse filed her application for Dependency and Indemnity Compensation (DIC), including for cause of death, and burial benefits.  In March 2012, the appellant was determined to be eligible for substitution.  See 38 U.S.C.A. § 5121A(a)(1).  Therefore, the Board finds that the appellant has been properly substituted as the claimant for purposes of processing the Veteran's claim to completion.

Upon reviewing the Veteran's file the Board has determined that the inpatient records associated with the Veteran's treatment at the University of Kentucky Medical Center were requested, however never associated with the file.

Pursuant to 38 U.S.C.A § 1310, DIC benefits are paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  See 38 U.S.C.A § 1310 (West 2014); Dyment v. West, 13 Vet. App. 141 (1999), aff'd sub nom. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  A veteran's death will be considered service connected where a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2014).  The disability is the principal cause of death if it was "the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  It is a contributory cause if it "contributed substantially or materially" to the cause of death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  In determining whether a veteran's death was service connected, the first element is always satisfied in that the current disability is the condition that resulted in the veteran's death.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed.Cir.1999).

The primary cause of death listed on the Veteran's death certificate is post-operative bleeding due to endocarditis.  The appellant and her representative assert alternative theories of service connection for the cause of the Veteran's death, including presumptive service connection based on herbicide exposure, and continuous treatment since service for a cardiac disability.  The Board, however, notes that the AOJ's previous basis of denial were, respectively, endocarditis not being considered a form of coronary artery disease subject to service connection due to herbicide exposure, and lack of a current diagnosis of a cardiac disability.  

The law provides a presumption of service connection for certain diseases, including ischemic heart disease (including, but not limited to acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina), that are associated with exposure to herbicide agents and that become manifest within a specified time period in a veteran who served in Vietnam.  38 C.F.R. § 3.309(e) (2014).  

The Board notes, "[t]he determination to not establish a presumption of service connection, based on exposure to herbicides . . . does not in any way preclude VA from granting service connection for [causes or contributory causes of death]."  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange: Update 2008, 75 Fed. Reg. 81332-01, 81332.  Indeed, "[t]o permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection."  Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009).  

VA's duty to assist a DIC claimant includes obtaining a medical opinion whenever such an opinion is necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2014); see Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (Section 5103A(a), and not (d), applies to DIC claims, and requires that VA need only obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit.").  Particularly,  38 U.S.C.A. § 5103A(a) "only excuses the VA from making reasonable efforts to provide [a medical opinion], if requested, when 'no reasonable possibility exists that such assistance would aid in substantiating the claim.'" Wood v. Peake, 520 F.3d at 1348 (citing 38 U.S.C.A. § 5103A(a)(2)).  

The Board cannot conclude that no reasonable possibility exists that obtaining a medical opinion in this case would not aid the appellant in substantiating her claim of service connection for the cause of the Veteran's death.  Accordingly, the agency of original jurisdiction (AOJ) should obtain a medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the medical records documenting the Veteran's care and treatment at the University of Kentucky Medical Center.  All attempts to procure records should be documented in the file.  If any records cannot be obtained, a notation to that effect should be inserted in the file.  The appellant and her representative should be notified of unsuccessful efforts to procure records in order to allow the appellant the opportunity to obtain and submit those records for VA review.

2.  After the above is complete, the claims file should be referred to an appropriate clinician in order to provide opinions regarding the cause of the Veteran's death, and the clinician should indicate in the report that the file was reviewed. 

a.  Specifically, the clinician should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or better probability) that the Veteran's post-operative bleeding due to endocarditis which resulted in death were etiologically related to the Veteran's active service, to include as a result of presumed exposure to herbicides.  Note again that the law provides a presumption of service connection for certain diseases, including ischemic heart disease (including, but not limited to acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina), that are associated with exposure to herbicide agents.  In addition, service connection based on direct causation may still be established even if the claimed disorder is not presumed to be related to herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Please provide a complete explanation for the opinion.

b. The Veteran was not previously diagnosed with stomach, left leg, eye, right middle finger, sinusitis, ischemic heart disease, headache, left ankle, or GERD disabilities.  IF the Veteran was diagnosed with any of those disabilities during his time at the University of Kentucky Medical Center, then did any of those disabilities contribute substantially or materially to the cause of the Veteran's death, did any of them combine to cause death, or did any of them aid or lend assistance to the production of death either singly or cumulatively?  Note that ischemic heart disease includes, but is not limited to acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina).  Please provide a complete explanation for the opinion.

A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The AOJ should undertake any additional development it determines to be warranted and then readjudicate the issue on appeal. If the benefits sought on appeal are not granted to the appellant's satisfaction, a Supplemental Statement of the Case should be furnished to the appellant and her representative and they should be afforded the requisite opportunity to respond. Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


